                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


KIMBERLY ALDRIDGE, et al.,                        )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )   CIVIL ACTION 20-0039-WS-B
                                                  )
ETHICON, INC., et al.,                            )
                                                  )
       Defendants.                                )


                                             ORDER
       This matter comes before the Court on Defendants’ Motion for Partial Summary
Judgment (doc. 33). The Motion has been briefed and is ripe for disposition.1
I.     Background Facts.2

       1
                This case was initially filed in the United States District Court for the Southern
District of West Virginia back in 2014 as part of MDL 2327, the “Ethicon MDL.” Following the
close of discovery and the filing of dispositive motions, the West Virginia court transferred the
matter to this District Court on January 9, 2020, based on that court’s determination that this and
certain other related cases “would be more expeditiously concluded in the venues from which
they arise.” (Doc. 43, PageID.1086.) Upon receiving the Transfer Order and case file, the
undersigned ascertained that defendants had a pending summary judgment motion that had been
briefed in October 2018. To ensure that all parties received a full and fair opportunity to be
heard, a supplemental briefing schedule (doc. 49) was entered on January 24, 2020, authorizing
any party to file a supplemental memorandum (argument and exhibits) on or before February 7,
2020. The parties elected not to supplement their briefs, and the deadline for doing so has
expired.
       2
                The Court is mindful of its obligation under Rule 56 to construe the record,
including all evidence and factual inferences, in the light most favorable to the nonmoving party.
See Smith v. LePage, 834 F.3d 1285, 1296 (11th Cir. 2016) (“It is not this Court’s function to
weigh the facts and decide the truth of the matter at summary judgment …. Instead, where there
are varying accounts of what happened, the proper standard requires us to adopt the account most
favorable to the non-movants.”) (citations and internal quotation marks omitted). Accordingly,
the record will be viewed in the light most favorable to plaintiffs, with all justifiable inferences
drawn in their favor. Also, federal courts cannot weigh credibility at the summary judgment
stage. See Feliciano v. City of Miami Beach, 707 F.3d 1244, 1252 (11th Cir. 2013) (“Even if a
district court believes that the evidence presented by one side is of doubtful veracity, it is not
(Continued)
        These claims allege injuries arising from the failure of certain mesh products
manufactured by defendant Ethicon, Inc. Plaintiff Kimberly Aldridge suffered from stress
incontinence for which she received medical care from Dr. Marshall Shoemaker at Thomas
Hospital in Fairhope, Alabama. On January 18, 2011, as part of this course of treatment, Dr.
Shoemaker performed a surgical procedure to implant in Aldridge’s pelvic region an Ethicon
Prolift +M (“Prolift”) and an Ethicon TVT-Abbrevo (“Abbrevo”), both of which are mesh
products. (Doc. 33-1, PageID.488.) Dr. Shoemaker testified that he stood by his decision to
offer the Prolift and Abbrevo to Aldridge for her medical conditions. (Doc. 33-2, PageID.495.)
He further testified that, while there are other ways of treating stress incontinence, “mesh is still
the best procedure to do.” (Id., PageID.503, 506.)
        At the time he performed the surgery on Aldridge, Dr. Shoemaker was familiar with the
manufacturer’s Instructions For Use (“IFU”) for both the Prolift and Abbrevo products. (Doc.
36-7, PageID.813-14.) Dr. Shoemaker expected that the IFU would include information known
to the manufacturer about how a product could harm a patient in specific ways. (Id.,
PageID.821.) Among the types of information that Dr. Shoemaker would deem important to
know would be (i) whether the device causes permanent pain, (ii) whether the device may shrink
or enlarge after it is implanted, and (iii) whether the device is cytotoxic or contains cytotoxic
material. (Id., PageID.816-17.) As to the Prolift product, Ethicon’s IFU lacked any reference to
mesh shrinkage or any indication that its polypropylene mesh was cytotoxic. (Id., PageID.823,
838.) However, plaintiff has identified internal Ethicon documents purporting to show company
knowledge that this product was subject to shrinkage and that it had failed cytotoxicity tests.
(Id., PageID.823, 838.)
        Aldridge began experiencing pain and discomfort within 30 days after the devices were
implanted. (Doc.33-1, PageID.489.) By spring 2011, Dr. Shoemaker referred Aldridge to a
urologist, Lori Fleck, M.D. (Doc. 36-7, PageID.831.) For the next several years, Dr. Fleck
treated Aldridge for complications from those vaginal mesh implants. (Doc. 36-5, PageID.783.)
As part of that course of treatment, in 2013 and 2016, Dr. Fleck performed surgeries to remove


proper to grant summary judgment on the basis of credibility choices.”). Therefore, the Court
will “make no credibility determinations or choose between conflicting testimony, but instead
accept[s] [plaintiffs’] version of the facts drawing all justifiable inferences in [plaintiffs’] favor.”
Burnette v. Taylor, 533 F.3d 1325, 1330 (11th Cir. 2008).


                                                  -2-
these Ethicon mesh products from Aldridge’s body. (Doc. 36-10, PageID.885; Doc. 36-13,
PageID.904.) Dr. Fleck has opined that these surgeries were medically necessary to treat
Aldridge’s ongoing complaints of pain, discomfort and infections in the area where those devices
had been implanted. (Doc. 36-5, PageID.784-85.) Aldridge complains that she continues to
suffer pain and discomfort with her pelvic area and back related to the implantation of Ethicon
products in her body. (Doc. 33-1, PageID.490.)
        Plaintiff’s expert Bruce Rosenzweig, M.D., has offered opinions that Aldridge’s injuries
were directly caused by the Abbrevo and Prolift mesh devices, including the following
characteristics of those products: “chronic inflammation and chronic foreign body reaction,” and
“shrinkage/contraction of the encapsulated mesh.” (Doc. 36-1, PageID.575.) Dr. Rosenzweig
also opines that Aldridge was unable to make a fully informed medical decision before
implantation of the Ethicon mesh products because Ethicon failed to disclose known risks about
these products in the IFUs. (Doc. 36-1, PageID.578.) Another plaintiff’s expert, Ralph Zipper,
M.D., has opined that the IFU for the Prolift product falsely stated that the mesh remained soft
and pliable, and was not subject to degradation and weakening, when in fact studies had
previously shown the contrary. (Doc. 36-2, PageID.609-10.) Dr. Zipper specifically stated that
Ethicon’s failure to warn and misbranding of defects in the Prolift and Abbrevo products resulted
in Dr. Shoemaker being unable to inform Aldridge of the risks and benefits of those devices, and
therefore prevented her from giving informed consent for the implant procedure. (Id.,
PageID.675.)
        In their Short Form Complaint (doc. 1) filed in this action on June 12, 2014, plaintiffs,
Aldridge and her husband (whose claims are derivative) bring the following claims and causes of
action against defendants: (i) negligence (Count I); (ii) strict liability – manufacturing defect
(Count II); (iii) strict liability – failure to warn (Count III); (iv) strict liability – defective product
(Count IV); (v) strict liability – design defect (Count V); (vi) common law fraud (Count VI);
(vii) fraudulent concealment (Count VII); (viii) constructive fraud (Count VIII); (ix) negligent
misrepresentation (Count IX); (x) negligent infliction of emotional distress (Count X); (xi)
breach of express warranty (Count XI); (xii) breach of implied warranty (Count XII); (xiii)
violation of consumer protection laws (Count XIII); (xiv) gross negligence (Count XIV); (xv)
unjust enrichment (Count XV); and (xvi) loss of consortium (Count XVI). Plaintiffs also purport
to assert claims for punitive damages (Count XVII) and “discovery rule and tolling” (Count



                                                    -3-
XVIII); however, those claims do not represent separate causes of action under applicable law
and therefore need not be addressed herein as independent grounds for relief. The Complaint
was initially directed at defendants, Ethicon, Inc., Ethicon, LLC and Johnson & Johnson;
however, plaintiffs have voluntarily dismissed with prejudice all claims against Ethicon, LLC.
(See doc. 19.) Thus, plaintiffs’ claims are now asserted solely against Ethicon, Inc. and Johnson
& Johnson (collectively, “Ethicon”).
       Defendants now move for summary judgment. While their Motion is styled as one for
partial summary judgment, they essentially seek entry of judgment as a matter of law in their
favor on all of plaintiffs’ claims and dismissal of this action in its entirety. Plaintiffs oppose
most, but not all, aspects of the Motion.
II.    Summary Judgment Standard.
       Summary judgment should be granted only “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Rule
56(a), Fed.R.Civ.P. The party seeking summary judgment bears “the initial burden to show the
district court, by reference to materials on file, that there are no genuine issues of material fact
that should be decided at trial.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).
Once the moving party has satisfied its responsibility, the burden shifts to the non-movant to
show the existence of a genuine issue of material fact. “If the nonmoving party fails to make 'a
sufficient showing on an essential element of her case with respect to which she has the burden
of proof,' the moving party is entitled to summary judgment.” Id. (quoting Celotex Corp. v.
Catrett, 477 U.S. 317 (1986)) (footnote omitted). “In reviewing whether the nonmoving party
has met its burden, the court must stop short of weighing the evidence and making credibility
determinations of the truth of the matter. Instead, the evidence of the non-movant is to be
believed, and all justifiable inferences are to be drawn in his favor.” Tipton v. Bergrohr GMBH-
Siegen, 965 F.2d 994, 999 (11th Cir. 1992) (internal citations and quotations omitted).
“Summary judgment is justified only for those cases devoid of any need for factual
determinations.” Offshore Aviation v. Transcon Lines, Inc., 831 F.2d 1013, 1016 (11th Cir. 1987)
(citation omitted).




                                                  -4-
III.    Analysis.
        A.      Claims as to Which Aldridge Concedes Dismissal.
        As a threshold matter, Aldridge’s Response to the Rule 56 Motion identifies multiple
causes of action as to which she agrees that dismissal is appropriate. Specifically, Aldridge
acknowledges that the Motion is due to be granted as to Count II (strict liability – manufacturing
defect), Count X (negligent infliction of emotional distress), Count XI (breach of express
warranty) and Count XIII (violation of consumer protection laws). Pursuant to these
concessions, the Motion for Partial Summary Judgment is granted as to Counts II, X, XI and
XIII, all of which are dismissed with prejudice.
        B.      Strict Liability Claims (Counts III, IV, V) and the AEMLD.
        As noted, Aldridge asserts a trio of strict liability claims against Ethicon, on theories of
duty to warn (Count III), defective product (Count IV) and design defect (Count V). Defendants
seek summary judgment on those three claims for the stated reason that “Alabama does not
recognize a strict liability cause of action for products cases.” (Doc. 34, PageID.512.)3 It is
technically correct, of course, that the Alabama Extended Manufacturer’s Liability Doctrine
(“AEMLD”) “retains the negligence-based notion of ‘fault’ on the part of the manufacturer,
supplier or retailer, rather than adhering to the ‘no-fault’ system posited in a traditional strict
liability jurisdiction.” Bodie v. Purdue Pharma Co., 236 Fed.Appx. 511, 517 n.9 (11th Cir. June
1, 2007); see also Hamby v. Baylor Trucking, 2019 WL 3315202, *3 (M.D. Ala. July 23, 2019)
(“the Supreme Court of Alabama created the AEMLD as a substitute for imposing a strict
products liability regime”). It is equally true, however, that the Eleventh Circuit in the very same
case cited by defendants further explained that “in practice, an AEMLD claim is similar to a
traditional strict product liability claim,” such that a claim for “strict product liability” is properly
construed as “being based upon the AEMLD.” Bodie, 236 Fed.Appx. at 517 n.9; see also Miller
v. Pfizer Inc., 2014 WL 2155020, *2 (N.D. Ala. May 22, 2014) (where plaintiff pleaded products
claim under theory of strict liability, “this court will construe Count 1 as an AEMLD claim, as
have other courts”); Mosley v. Wyeth, Inc., 2010 WL 1416502, *4 (S.D. Ala. Apr. 5, 2010)


        3
                Defendants have not extended this argument to Aldridge’s negligence claim
(Count I). Nor could they have done so persuasively, given the Alabama Supreme Court’s clear
guidance that “a negligence claim is not subsumed by an AEMLD claim.” DISA Industries, Inc.
v. Bell, 272 So.3d 142, 144 n.1 (Ala. 2018).


                                                  -5-
(AEMLD “governs the claims that plaintiffs alleged in this case under the heading strict
liability”).
        The upshot, then, is that Aldridge’s strict liability claims are not properly dismissed at
this time; rather, they are properly construed as being AEMLD claims. Accordingly, defendants’
Motion for Summary Judgment is denied as to Counts III, IV and V, subject to the proviso that
each of these claims will be governed by the AEMLD, rather than conventional notions of strict
liability, as this action proceeds.
        C.      Failure to Warn and Fraud Claims (Counts I, III, VI-IX) and Causation.
        Next, movants maintain that summary judgment is warranted on plaintiff’s failure-to-
warn claims (including the negligent failure-to-warn claim that is part of Count I, and the
AEMLD failure-to-warn claim at Count III) by application of Alabama’s learned intermediary
rule. Under that doctrine, “the manufacturer’s duty to warn is limited to an obligation to advise
the prescribing physician of any potential dangers that may result from the use of its product. …
The adequacy of the manufacturer’s warning is measured by its effect on the physician, to whom
it owed a duty to warn, and not by its effect on the consumer.” Tutwiler v. Sandoz, Inc., 726
Fed.Appx. 753, 756 (11th Cir. Apr. 9, 2018) (citations and internal marks omitted). The critical
insight for purposes of the pending Rule 56 Motion is that, pursuant to the learned intermediary
doctrine in Alabama, “the patient must show that, but for the false representation made in the
warning, the prescribing physician would not have prescribed the medication to his patient.”
Wyeth, Inc. v. Weeks, 159 So.3d 649, 673-74 (Ala. 2014). That is to say, Aldridge must make an
adequate showing of causation in order to proceed on a failure-to-warn theory, by coming
forward with evidence that had Ethicon provided a different or better warning, Aldridge’s
physician would not have used the subject devices as part of her treatment plan.
        Defendants argue that no such showing has been made here. In so doing, they rely solely
on an isolated snippet of Dr. Shoemaker’s testimony. In response to an imprecise question about
whether “a more in-depth discussion” of “all of the risks that we have discussed” would have
altered his decision to prescribe Ethicon mesh products for Aldridge in 2011, Dr. Shoemaker
answered, “I still would have – I still would have used the two products.” (Doc. 33-2,
PageID.498.) However, in various other places in his deposition, Dr. Shoemaker testified that it
would have been important to him to know whether these devices caused permanent pain,
whether the mesh was subject to shrinkage after being implanted, and whether the device was



                                                 -6-
cytotoxic. (Id., PageID.816-17.) Plaintiff also presents evidence that Ethicon never alerted Dr.
Shoemaker to these characteristics of the Prolift and Abbrevo products, that Dr. Shoemaker
therefore never consulted with Aldridge about such risks, and that these features of the devices
ultimately caused Aldridge’s injuries. This evidence, viewed in the light most favorable to
plaintiffs, supports a reasonable inference that Dr. Shoemaker would have discussed these risks
with Aldridge had Ethicon properly warned him about their existence in the IFUs or otherwise.
       On this record, then, there are genuine issues of material fact as to causation for Counts I
and III because the record in the light most favorable to Aldridge shows that “the physician
would have adequately informed [her] of the risks … had the [warning] been sufficient, but
fail[ed] to do so on that account, and … the plaintiff would have rejected the [mesh products] if
informed.” McNeil v. Wyeth, 462 F.3d 364, 373 (5th Cir. 2006); see generally Harper v. Janssen
Pharmaceuticals, Inc., 2018 WL 2691492, *10 (M.D. Ala. Apr. 4, 2018) (plaintiff may pursue
failure-to-warn claim by showing “that the manufacturer failed to warn the physician of a risk
not otherwise known to the physician and that the failure to warn was the actual and proximate
cause of the patient’s injury”) (citation omitted). As such, summary judgment is inappropriate
on the failure-to-warn claims found at Counts I and III.
       Ethicon applies the same reasoning for seeking judgment as a matter of law on the fraud
and misrepresentation causes of action pleaded at Counts VI through IX. Specifically, Ethicon
highlights the reasonable reliance element of a fraud claim, which it maintains Aldridge cannot
satisfy. Again, plaintiff’s evidence is that Ethicon fraudulently misrepresented or suppressed
known risks about the Prolift and Abbrevo products in the warnings given to Dr. Shoemaker, the
learned intermediary. The record in the light most favorable to plaintiff supports a reasonable
inference that Dr. Shoemaker reasonably relied on the accuracy and completeness of those
warnings, and that Aldridge reasonably relied on her prescribing health-care professional, Dr.
Shoemaker. Accordingly, summary judgment is not appropriate on the fraud / misrepresentation
claims found at Counts VI through IX.
       D.      Breach of Implied Warranty Claim (Count XII).
       With respect to the breach of implied warranty claim, defendants maintain that they are
entitled to judgment as a matter of law because such a claim is subsumed and governed by the
AEMLD unless plaintiff shows that the product was not fit for its intended purpose.




                                                -7-
       As a matter of settled Alabama law identified by both sides’ briefs, claims alleging
breach of the implied warranty of merchantability are not governed by the AEMLD. See, e.g.,
Spain v. Brown & Williamson Tobacco Corp., 872 So.2d 101, 111 (Ala. 2003) (“a claim alleging
breach of an implied warranty of merchantability is separate and distinct from an AEMLD claim
and is viable to redress an injury caused by an unreasonably dangerous product”); Bodie, 236
Fed.Appx. at 523 (“courts applying Alabama law have seen fit to subsume U.C.C.-based breach
of implied warranty claims into tort and product liability claims, where the product is fit for its
intended use and there is no evidence of ‘non-merchantability’”). Thus, the critical issue as to
Count XII is whether Aldridge has identified sufficient record evidence that the Ethicon mesh
products at issue were unfit for their intended purpose, so as to overcome summary judgment.
       Upon careful review of the summary judgment record, the Court answers this question in
the affirmative. The intended purpose of the Ethicon products was to be implanted into the
pelvic region to treat stress incontinence and other medical conditions. However, plaintiff’s
evidence is that those products were not fit for this purpose because they were cytotoxic, subject
to shrinkage, caused chronic inflammation, did not remain soft and pliable, and were subject to
degradation and weakening. Taking that evidence as true for summary judgment purposes, the
Court finds that plaintiff has come forward with substantial evidence that the Ethicon mesh
products implanted in Aldridge were unfit for their intended purpose, such that genuine issues of
material fact preclude entry of summary judgment for defendants on plaintiff’s claim for breach
of the implied warranty of merchantability.
       E.      Unjust Enrichment Claim (Count XV).
       In Count XV, Aldridge asserts a claim of unjust enrichment. As their sole ground for
seeking dismissal of this claim, defendants argue that Alabama law bars plaintiffs from bringing
unjust enrichment claims alongside express warranty claims. This appears to be a correct
statement of Alabama law. See, e.g., White v. Microsoft Corp., 454 F. Supp.2d 1118, 1133 (S.D.
Ala. 2006) (“where a plaintiff has brought claims sounding in both express contract and quasi-
contract as to the same subject matter, Alabama courts have deemed the quasi-contract claim not
to be cognizable”); Carter v. L’Oreal USA, Inc., 2017 WL 3891666, *3 (S.D. Ala. Sept. 6, 2017)
(“When there is no dispute between the parties that an express warranty exists and a plaintiff
alleges a breach of the express warranty, that plaintiff cannot also allege an unjust enrichment
claim.”); see generally In re 100% Grated Parmesan Cheese Marketing and Sales Practices



                                                 -8-
Litigation, 393 F. Supp.3d 745, 765 (N.D. Ill. 2019) (stating that, under Alabama law, “Plaintiffs
cannot recover for unjust enrichment if an express contract covers the same subject matter”).
Nonetheless, defendants’ argument for dismissal of Count XV fails because Aldridge has
conceded dismissal of her express warranty claim (Count X), such that she no longer is bringing
an unjust enrichment claim alongside an express warranty claim. Defendants having asserted no
other grounds for dismissing Count XV, the Motion is properly denied as to that cause of action.
IV.    Conclusion.
       For all of the foregoing reasons, Defendants’ Motion for Partial Summary Judgment (doc.
33) is granted in part and denied in part. The Motion is granted as to Counts II, X, XI and
XIII, all of which are dismissed with prejudice. In all other respects, the Motion is denied.
       The MDL transferor court has previously recommended that this action be set for trial
immediately because discovery is complete. (Doc. 43, PageID.1086). Accordingly, it is
ordered as follows:
       1. The Final Pretrial Conference for this action is set for July 21, 2020 at 10:00 a.m.
           This is a firm setting and the parties are expected to be ready for trial by the pretrial
           conference. A copy of the undersigned’s standing order governing pretrial
           conferences is attached.
       2. This action will come on for jury selection on August 4, 2020 at 8:45 a.m. in Mobile,
           Alabama, and for trial during the August 2020 civil term, the specific dates to be set
           at the Final Pretrial Conference.
       3. The deadline for disclosing the information required by Rule 26(a)(3), Fed.R.Civ.P.
           shall be June 30, 2020.
       4. All challenges to expert witnesses, including Daubert motions, must be filed not later
           than June 30, 2020.
       5. The parties are ordered to file a written assessment of the possibility of resolving the
           issues in this case through a recognized ADR procedure no later than April 30, 2020.
           The parties are reminded that they may contact Magistrate Judge Bivins at any time if
           they believe mediation or a settlement conference would be beneficial.
       DONE and ORDERED this 19th day of March, 2020.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE


                                                 -9-
